Exhibit 99.1 Nissan Auto Receivables 2007-B Monthly Servicer's Certificate for the month ofDecember 2007 Collection Period Dec-07 30/360 Days 30 Distribution Date 15-Jan-08 Actual/360 Days 29 Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,036,576,620.92 980,375,084.64 955,326,229.42 0.921617 Total Securities 1,036,576,620.92 980,375,084.64 955,326,229.42 0.921617 Class A-1 Notes 5.26388 % 239,000,000.00 182,798,463.72 157,749,608.50 0.660040 Class A-2 Notes 5.13000 % 248,000,000.00 248,000,000.00 248,000,000.00 1.000000 Class A-3 Notes 5.03000 % 255,000,000.00 255,000,000.00 255,000,000.00 1.000000 Class A-4 Notes 5.16000 % 247,930,000.00 247,930,000.00 247,930,000.00 1.000000 Certificates 0.00000 % 46,646,620.92 46,646,620.92 46,646,620.92 1.000000 Principal Payment Interest Payment Principal per $1000Face Amount Interest per $1000 Face Amount Class A-1 Notes 25,048,855.22 775,129.06 104.8069256 3.2432178 Class A-2 Notes 0.00 1,060,200.00 - 4.2750000 Class A-3 Notes 0.00 1,068,875.00 - 4.1916667 Class A-4 Notes 0.00 1,066,099.00 - 4.3000000 Certificates 0.00 0.00 - - Total Securities 25,048,855.22 3,970,303.06 I. COLLECTIONS Interest: Interest Collections 3,870,961.43 Repurchased Loan Proceeds Related to Interest 92.60 Total Interest Collections 3,871,054.03 Principal: Principal Collections 24,950,590.13 Repurchased Loan Proceeds Related to Principal 15,780.57 Total Principal Collections 24,966,370.70 Recoveries of Defaulted Receivables 0.00 Investment Earnings on Yield Supplement Account 142,709.33 Release from the Yield Supplement Account 1,556,869.75 Servicer Advances 0.00 Total Collections 30,537,003.81 II. COLLATERAL POOL BALANCE DATA Number Amount PoolBalance - Beginning of Period 51,029 980,375,084.64 Total Principal Collections 24,966,370.70 Principal Amount of Gross Losses 82,484.52 50,652 955,326,229.42 III. DISTRIBUTIONS Total Collections 30,537,003.81 Reserve Account Draw 0.00 Total Available for Distribution 30,537,003.81 Page 5 of 8 Exhibit 99.1 Nissan Auto Receivables 2007-B Monthly Servicer's Certificate for the month ofDecember 2007 1. Reimbursement of Advance 0.00 2. Servicing Fee: Servicing Fee Due 816,979.24 Servicing Fee Paid 816,979.24 Servicing Fee Shortfall 0.00 3. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Interest Distributable Amount 775,129.06 Class A-1 Notes Monthly Interest Paid 775,129.06 Change in Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Distributable Amount 1,060,200.00 Class A-2 Notes Monthly Interest Paid 1,060,200.00 Change in Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Distributable Amount 1,068,875.00 Class A-3 Notes Monthly Interest Paid 1,068,875.00 Change in Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Distributable Amount 1,066,099.00 Class A-4 Notes Monthly Interest Paid 1,066,099.00 Change in Class A-4 Notes Interest Carryover Shortfall 0.00 Total Note Monthly Interest Total Note Monthly Interest Due 3,970,303.06 Total Note Monthly Interest Paid 3,970,303.06 Total Note Interest Carryover Shortfall 0.00 Change in Total Note Interest Carryover Shortfall 0.00 Total Available for Principal Distribution 25,749,721.51 4. Total Monthly Principal Paid on the Notes 25,048,855.22 Total
